DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-7 are pending (claim set as filed on 02/12/2021).
	
Priority
	This application is a 371 of PCT/EP2016/079215 filed on 11/30/2016 and does not have any foreign priority applications. Therefore, the effective filing date of this application is 11/30/2016.

Withdrawal of Rejections
Applicant’s amendments are deemed sufficient to overcome to the previously applied claim rejections from the last office action. Thus, the arguments therewith have been considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Benedek (WO 2010/094115 A1 – cited in the IDS filed on 05/29/2019) in view of Josse (US 2016/0214879 A1).
	Benedek’ general disclosure relates to a process and apparatus for the anaerobic digestion of organic wastes to produce a useful biogas (see abstract & ¶ [0001]). 
	Benedek discloses biogas can be produced in an anaerobic digester wherein the digestion process involves microorganisms, primarily bacteria, which break down or convert the input materials to produce the biogas and an effluent (see ¶ [0002]-[0003]). Benedek teaches that “the tank may be filled in batches or operated with continuous (including semi-continuous or periodic) feed, digestate and gas removal. The digester may operate in a high solids mode, with a total suspended solids (TSS) concentration of up to 20%, or in a low solids mode with TSS of 15% or less, more often 10% or less” (see ¶ [0004], [0013], [0020]-[0021]). Benedek teaches the digester comprises one or more tanks, in series or parallel or both, with mixing or other apparatus as is known for use in batch or continuous processes in the field of anaerobic digestion (see ¶ [0015]). Benedek further teaches the apparatus and processes uses separation stages downstream of the digester to separate active bacteria and undigested organics from the digestate, and return separated matter to the digester (see ¶ [0007]-[0008]). A recycle stream, particularly a recycle stream from a membrane filtration unit, may have a solids concentration below the desired digester operation range. A second recycle stream or upstream thickening or both may be used to raise the combined input solids concentration to within the desired digester operation range (see ¶ [0009]-[0010], [0017]).
However, Benedek does not specifically teach: a fibrous substrate wherein the amount of the fibrous substrate and of the process liquid fed to the fermenter depending on a suspended dry substance (TSS content) ascertained in this fermenter (claim 1(a)).
	Josse’s general disclosure is related to a process or apparatus for treating waste products, such as waste sludge from wastewater treatment or agricultural or industrial wastes, involving anaerobic digestion (see ¶ [0002]). Josse teaches a biogas may be produced through the anaerobic digestion of a material containing biomass (see ¶ [0004]). Josse discloses “when digesting some forms of waste, the feed liquid may have large solid particles. This tends to be the case with high solids content feeds, and also with feeds that start with large particles but cannot be screened prior to feeding the digester. This is the case, for example, with fruit and vegetable processing peel waste, animal manures that contain bedding materials, silage, and other fibrous substrates” (see ¶ [0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute fibrous substrates to produce biogas via anaerobic fermentation such as taught by Josse in the method of Benedek. The ordinary artisan would have been motivated to do so is because Josse discloses that biomass such as fibrous substrate can be used as a source for anaerobic microbes to produce biogas. The MPEP 2141 (III) provides exemplary rationales that may support a conclusion of obviousness which include: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results. Furthermore, to one of ordinary skill in the art, the analysis of samples from an effluent sample (i.e. an output sample) to ascertain or calculate the TSS content is considered to be readily predictable step because Benedek and Josse discloses such practice. Therefore, the measurement of TSS values 
The ordinary artisan would have had a reasonable expectation of success is because both Benedek and Josse are in the same field of endeavor related to the production of biogas via anaerobic fermentation. The guidelines for determining obviousness requires “Ascertaining the differences between the claimed invention and the prior art requires interpreting the claim language and considering both the invention and the prior art as a whole” and “In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (MPEP 2141.02). 

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653